Case 2:19-cv-18713-KM-SCM Document 22 Filed 05/11/20 Page 1 of 4 PageID: 94



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY

    AMERITAS LIFE INSURANCE
    CORP.                                             Civil Action

                  Plaintiff,                          2:19-cv-18713-KM-SCM
    v.
                                                      PRETRIAL SCHEDULING ORDER
     WILMINGTON TRUST, N.A.
            Defendants.

         THIS MATTER having come before the Court for a scheduling conference
  pursuant to Rule 16 of the Federal Rules of Civil Procedure on May 11, 2020; and for
  good cause shown:

         IT IS on this Monday, May 11, 2020,

         ORDERED THAT:

                                     I.     DISCLOSURES

  1. Fed.R.Civ.P. 26 initial disclosures shall be exchanged by 5/25/2020.

                                      II.     DISCOVERY

  2. The parties may serve interrogatories limited to twenty-five (25) single questions,
  requests for production of documents and requests to admit on or before 6/12/2020, to be
  responded to within thirty (30) days of receipt. The propounder of any request shall
  identify any deficiency with the responses in writing within 30 days of receipt.

  3. The parties shall be limited to ten (10) fact witness depositions per side. No
  objections to questions posed at depositions shall be made other than as to lack of
  foundation, form, or privilege. See Fed.R.Civ.P. 32(d)(3)(A). No instruction not to
  answer shall be given unless privilege is implicated.

  4. No discovery motion or motion for sanctions for failure to provide discovery shall be
  made without prior leave of Court. Counsel “shall confer” in good faith and attempt to
  informally resolve any discovery disputes before seeking the Court’s intervention.
  L.Civ.R. 37.1(a). Should informal efforts fail within 10 days of the occurrence of the
  dispute (and for disputes over paper discovery, no later than 120 days after the R16
  conference), the dispute shall immediately be brought to the Magistrate Judge’s attention
  via a joint dispute letter filed on ECF not to exceed 6 pages that sets forth: (a) the
  request; (b) the response; (c) efforts to resolve the dispute; (d) why the complaining party
  believes the information is relevant and why the responding party’s response continues to
  be deficient; and (e) why the responding party believe the response is sufficient. If the
  dispute is complex (e.g., concerns privilege, undue burden, or privacy) counsel shall also
  file briefs and supporting affidavits along with their joint dispute letter. Courtesy paper
Case 2:19-cv-18713-KM-SCM Document 22 Filed 05/11/20 Page 2 of 4 PageID: 95




  copies must be delivered to chambers. Thereafter, the Court will schedule a telephonic
  discovery conference pursuant to Fed. R. Civ. P. 26(f) if necessary to resolve the dispute.
  See L. Civ. R. 16.1(f).

  5. Fact discovery is to remain open through 12/4/2020. No discovery is to be issued or
  engaged in beyond that date, except upon application and for good cause shown.

                     III.     DISCOVERY CONFIDENTIALITY ORDERS

  6. Any proposed discovery confidentiality order shall be presented as a joint
  submission. The proposed form of order shall comply with Local Civil Rule 5.3 and the
  proposed confidentiality order must be clearly designated “Discovery Confidentiality
  Order.”

                                 IV.     FUTURE CONFERENCES

  7. A telephone status conference shall be held on 8/3/2020 at 10:00 a.m. Counsel for
  plaintiff shall initiate the call. If there is no pending dispute letter, the parties will file a
  joint agenda letter (up to 3 double spaced pages) 8 or more days prior to the conference
  itemizing the issues, if any, including settlement that need to be discussed in the
  upcoming conference.

  8. The Court may from time to time schedule conferences as may be required, either
  sua sponte or at the request of a party.

  9. Counsel should be prepared to discuss settlement at every conference with the Court.
  The senior attorney in charge of the case must attend all settlement conferences and
  client(s) with full settlement authority must either attend or be immediately available by
  telephone. In cases involving insurance companies and other corporate or business
  entities, it is expected that the executive who will make the final decision on the
  settlement will be the person available for the conference.

  10. Since all dates set forth herein are established with the assistance and knowledge of
  counsel, there will be no extensions except for good cause shown and by leave of Court,
  even with consent of all counsel.

  11. A copy of every pleading, document or written communication with the Court shall
  be served on all other parties to the action. Any such communication which does not
  recite or contain a certification of such service may be disregarded by the Court.




  KM                                                                                                  2
Case 2:19-cv-18713-KM-SCM Document 22 Filed 05/11/20 Page 3 of 4 PageID: 96




                                        V.      MOTIONS

  12. Leave is not required for Rule 12(b) motions, motions to seal, or motions to admit
  pro hac vice. No other motions are to be filed without prior written permission from this
  Court.

  13. Any motion to add new parties or amend pleadings, whether by amended or third-
  party complaint, must be filed not later than 8/7/2020.

  14. Any party intending to file a dispositive motion must first seek leave of the Court by
  way of a letter application. Any such letter application may not be filed prior to the
  completion of discovery and must be filed no later than 30 days after discovery closes.
  All calendar or dispositive motions, if permitted, shall comply with L. Civ. R. 7.1(b),
  56.1, and 78.1

  15. Dispositive motions, if any, are to be filed by [TO BE DETERMINED].

                                        VI.     EXPERTS

  16. All affirmative expert reports shall be delivered by 12/4/2020. Any such report is
  to be in the form and content as required by Fed.R.Civ.P. 26(a)(2)(B).

  17. All responding expert reports shall be delivered by 1/8/2021.

  18. All expert discovery, including the completion of depositions, shall be completed by
  3/5/2021.

  19. No expert shall testify at trial as to any opinions or base those opinions on facts not
  substantially disclosed in his report.

                          VII.    FINAL PRETRIAL CONFERENCE

  20. A final pretrial conference shall be conducted pursuant to Fed.R.Civ.P. 16(e) on
  TBD.

  21. Pursuant to paragraphs 14 and 15 of this Court’s form of Final Pretrial Order, all
  pretrial submissions must be served upon the Court not later than forty-eight (48) hours
  prior to the final pretrial conference.

  22. All counsel are directed to assemble at the office of plaintiff's counsel not later than
  ten (10) days before the pretrial conference to prepare the proposed Final Pretrial Order
  in the form and content required by the Court, as well as the required pretrial submissions
  consisting of agreed-upon jury instructions, voir dire questions, verdict sheet, trial briefs
  and a neutral statement of the case to be read to the jury panel, all of which must be
  KM                                                                                            3
Case 2:19-cv-18713-KM-SCM Document 22 Filed 05/11/20 Page 4 of 4 PageID: 97




  submitted forty-eight (48) hours before the final pretrial conference. Plaintiff’s counsel
  shall prepare the Pretrial Order and shall submit it to all other counsel for approval.

  23. With respect to non-jury trials, each party shall submit to the District Judge and to
  opposing counsel proposed Findings of Fact and Conclusions of Law, trial briefs and any
  hypothetical questions to be put to an expert witness on direct examination.

  24. The original of the Final Pretrial Order shall be delivered to Chambers not later than
  forty-eight (48) hours before the pretrial conference, along with all pretrial submissions
  and trial briefs. All counsel are responsible for the timely submission of the Pretrial Order
  and submission.

  25. FAILURE TO FOLLOW THIS ORDER OR ANY SUBSEQUENT
  SCHEDULING ORDERS WILL RESULT IN SANCTIONS PURSUANT TO
  Fed.R.Civ.P. 16(f) and 37.




                                                    5/11/2020 10:02:10 AM


  Original: Clerk of the Court
  Hon. Kevin McNulty, U.S.D.J.
  cc: All parties
      File




  KM                                                                                           4
